Case 1:19-cv-00617-CFC Document 35 Filed 09/04/19 Page 1 of 1 PagelD #: 427

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re TRUECAR, INC. SHAREHOLDER ) Lead Case No. 1:19-cv-00617
DERIVATIVE LITIGATION )
) (Consolidated with Case No. 1:19-cv-00625)
)
This Document Relates To:
ALL ACTIONS
)

 

[PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO

FED. R. CIV. P. 23.1(c) and 41(a)
AND NOW, this a ™ day of September , 2019, the Court having considered

Plaintiff's unopposed motion to voluntarily dismiss this Action brought on behalf of Nominal
Defendant TrueCar, Inc. against defendants Victor Perry, Michael Guthrie, John Pierantoni,
Abhishek Agrawal, Robert Buce, Christopher Claus, Steven Dietz, John Krafcik, Erin Lantz, John
Mendel, Wesley Nichols, Ion Yadigaroglu, and the United States Automobile Association, and
finding good cause therefore,

IT IS HEREBY ORDERED that Plaintiff's unopposed motion to voluntarily dismiss this

action without prejudice and with all parties to bear their own costs and fees is GRANTED.

(tf &

The Honorable Colm F. Coxfelly
